UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6183



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TIMOTHY GERALD BIDDIX,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-99-52; CA-03-217-1)


Submitted:   June 10, 2004                 Decided:   June 17, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sandra Baughn Jelovsek, Johnson City, Tennessee, for Appellant.
Thomas Richard Ascik, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Timothy   Gerald   Biddix   seeks   to   appeal   the   district

court’s order denying relief on his motion filed under 28 U.S.C.

§ 2255 (2000).      The order is appealable only if a circuit justice

or   judge    issues    a   certificate   of   appealability.     28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).           We have independently reviewed the

record and conclude that Biddix has not made the requisite showing.

Accordingly, we deny leave to proceed in forma pauperis, deny

Biddix’s motion for a certificate of appealability, and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      DISMISSED




                                    - 2 -